UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6484



JAMES BARRETT, III, BEY,

                                            Plaintiff - Appellant,

          versus


ABDUR RAHMAN Y. SYKES; JEAN JOYNER; RANDALL
LEE; JAMES C. WILSON; EDWARD A. JACKSON; MACK
JARVIS; DANIEL L. STIENEKE; CHARLES K.
STEWART; HATTIE PIMPONG; JOHNNY W. TAYLOR,
III; HAROLD PERSON; WADE L. MOSELEY; ROBERT R.
NOWELL; HENRY D. GREGORY; OLIVER S. MUHAMMAD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-54)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Barrett, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Barrett, III, appeals the district court’s order dis-

missing his complaint filed pursuant to 42 U.S.C. § 1983 (1994) as

frivolous under 28 U.S.C.A. § 1915(e)(2)(B)(i) (West 1994 & Supp.

1999). We have reviewed the record and the district court’s opinion

and find that this appeal is frivolous.    Accordingly, we dismiss

the appeal on the reasoning of the district court.    See Barrett v.

Sykes, No. CA-99-54 (E.D.N.C. Feb. 26, 1999).        We further deny

Barrett’s motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                2